id office uilc cca_2012083016292149 --------------------- number release date from --------------------- sent thursday date pm to ----------------- cc -------------------- subject netting of intercompany_transactions between consolidated_group members this replies to your emails requesting more information on the issue of whether netting of intercompany sales between members of a consolidated_group will produce a distortion of consolidated_tax_liability we apologize for our late response to your requests we have been thinking that if some of the assets were depreciated at a higher useful_life than the other assets there would be a distortion of consolidated_tax_liability at the end of a given taxable_year however when we developed the example presented below in which one asset was depreciated over years and the other over years we found that the net effect on consolidated_tax_liability at the end of a given year was the same net tax_benefit whether the assets were valued at the correct values for the 5-year asset and for the 15-year asset or the intercompany sales were averaged so each asset was deemed sold for each we also considered situations in which after the intercompany sales one asset was sold outside the consolidated_group and the other asset with a different value was retained by the group whether the values were netted or not the consolidated gain came out the same when the buying member sells an asset to an unrelated party for fair_market_value both the intercompany gain and the corresponding buying member's gain are triggered simultaneously so any error in the intercompany gain is corrected at this point our thinking is that location matters only when the treatment of items at one location would be different from their treatment at another location examples of such cases might include where the selling or buying member has losses limited by sec_382 or the srly rules of sec_1_1502-21 we are continuing to examine such cases but perhaps they are not present in the case of the taxpayer you are currently dealing with please feel free to call us directly to discuss this netting matter -------------------can be reached at ----------- -------------- and ---------------------can be reached at --------------------- -------- but not ------- will be in the office tomorrow friday august and ------- but not -------- will be in the office the week of september - we will both be in the office the following week september - issue will consolidated depreciation_deductions be distorted if assets with different useful lives are sold from s to b in intercompany sales and s allocates an equal part of the total values of the asset to each intercompany sale rather than the actual values of the asset sold facts p is the common parent of a consolidated_group and owns first-tier subsidiaries s and b on date s purchased depreciable asset for and asset for during and s deducted straight-line_depreciation for the assets asset 5-year useful_life cost_basis depreciation per year asset 15-year useful_life cost_basis depreciation per year the two years of depreciation reduce s’s basis to in asset and for asset also during and asset appreciates in value from to on date s sells to b asset sec_1 and for a total sale price of the basis to s the fair_market_value and useful lives of each asset is as follows asset basis value 5-year useful_life asset basis value 15-year useful_life alternative to compute depreciation for s allocates the correct values to the sales of each of the four assets b will therefore have the correct basis for depreciation of each asset b after the intercompany sales splits its depreciation under sec_168 b continues s’s depreciation to the extent of a’s basis in each asset to the extent b’s cost_basis exceeds s’s basis b is treated as acquiring a new asset with a new useful_life see example in reg sec_1_1502-13 asset s’s basis inherited by b depreciation in basis years left in a’s useful_life b’s basis exceeding a’s basis depreciation in basis b’s new 5-year useful_life b’s total depreciation asset s’s basis inherited by b depreciation in basis years left in a’s useful_life b’s basis that exceeds s’s basi sec_140 b’s depreciation of new asset dollar_figure basis 15-year useful_life b’s total depreciation for asset dollar_figure s’s deferred gain b’s depreciation_deductions cause s to recognize part of its deferred gain to the extent b’s depreciation exceeds the depreciation s and b would have if they were divisions of one corporation s -b would continue depreciation for each asset based on their original_basis and useful lives b’s depreciation for asset s-b’s single-entity depreciation gain triggered to s for asset b’s depreciation for asset s-b’s single-entity depreciation gain triggered to s for asset consolidated result b’s total depreciation of asset sec_1 and dollar_figure s’s triggered deferred gain from b’s depreciation for asset sec_1 and net consolidated tax_benefit deduction alternative to compute depreciation for s allocates an equal amount of the total sale price to each of the two assets b then claims that each asset has a basis for depreciation of b as explained above continues a’s depreciation to the extent of a’s basis in each asset to the extent b’s cost_basis exceeds s’s basis b treats that basis as a new asset with a new useful_life asset a’s basis inherited by b depreciation in basis years left in a’s useful_life b’s basis exceeding a’s basis depreciation in basis b’s new 5-year useful_life b’s total depreciation for asset asset a’s basis inherited by b not because b only ha sec_250 basis depreciation in dollar_figure basis years left in a’s useful_life b has no basis exceeding a’s basis so b has no additional_depreciation of a new asset b’s total depreciation for asset dollar_figure s’s deferred gain b’s depreciation_deductions cause s to recognize part of its deferred gain to the extent b’s depreciation exceeds the depreciation s and b would have if they were divisions of one corporation s -b would continue depreciation for each asset based on their original_basis and useful lives in situation asset 2’s depreciation by b is less than the single-entity depreciation by s-b b’s depreciation for asset s-b’s single-entity depreciation gain triggered to s for asset b’s depreciation for asset s-b’s single-entity depreciation loss triggered to s for asset consolidated result b’s total depreciation of asset sec_1 and dollar_figure s’s net triggered deferred gain from b’s depreciation gain for asset minus dollar_figure triggered loss from asset dollar_figure net consolidated tax_benefit deduction the same as situation
